Citation Nr: 1000993	
Decision Date: 01/07/10    Archive Date: 01/15/10

DOCKET NO.  08-05 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to an initial increased evaluation in excess 
of 10 percent for the service-connected for degenerative 
joint disease of the lumbar spine.  

2.  Entitlement to a separate rating for sciatica as 
secondary to service-connected low back disability.  

3.  Entitlement to an increased rating in excess of 30 
percent for the service-connected residuals of a fracture of 
the right femur with shortening and involvement of the right 
hip and knee.  

4.  Entitlement to service connection for a claimed left knee 
condition.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the RO that, in 
pertinent part, granted service connection for 
"osteoarthritis" of the lumbar spine and assigned a rating 
of 10 percent effective on November 8, 2005.  

As the veteran perfected an appeal to the initial ratings 
assigned following the grants of service connection, the 
Board has characterized the issue in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.  

Then, in May 2009, a Decision Review Officer (DRO) 
recharacterized the service-connected disability as 
degenerative joint disease of the lumbar spine with right 
sciatica and denied the claim for a rating higher than 10 
percent without addressing the criteria referable to the 
assignment of a separate compensation rating for the sciatica 
of the right leg.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing held at the RO in October 2009.  The 
transcript has been associated with the Veteran's claims 
file.  

The issue of separate compensation benefits for right 
sciatica as secondary to service-connected low back 
disability is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  In February 2008, prior to the promulgation of a 
decision, the Veteran stated his intent to withdraw the issue 
of an increased evaluation in excess of 30 percent for the 
service-connected right femur fracture residuals from his 
current appeal.  

2.  In February 2008, prior to the promulgation of a 
decision, the Veteran stated his intent to withdraw the issue 
of service connection for a left knee disorder from his 
current appeal.  

3.  For the period of the appeal, the service-connected 
lumbar spine degenerative joint disease is shown to have been 
productive of a disability picture that more nearly 
approximates that of restricted forward flexion of the 
thoracolumbar spine to less than 60 degrees but not less than 
30 degrees; favorable ankylosis of the thoracolumbar spine is 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the Substantive Appeal 
by the Veteran as to the issue of an evaluation in excess of 
30 percent for the service-connected right femur fracture 
residuals have been met. 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).  

2.  The criteria for the withdrawal of the Substantive Appeal 
by the Veteran as to the issue of service connection for a 
left knee disorder have been met.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).  

3.  Since the date of claim, the criteria for the assignment 
of an initial rating of 20 percent, but not higher for the 
service-connected lumbar spine degenerative joint disease 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a 
including Diagnostic Codes 5237, 5242 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal which fails to allege specific error 
of fact or law in the determination being appealed.  

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§ 20.202 (2009).  Withdrawal may be made by the veteran or by 
his or her authorized representative.  See 38 C.F.R. § 20.204 
(2009).  

In correspondence received at the RO in February 2008, the 
Veteran indicated that he wished to withdraw the issues of 
service connection for a left knee disorder and an increased 
evaluation of the service-connected fracture residuals of the 
right femur from his pending appeal.  

As the veteran has expressed his clear intention to withdraw 
these matters, there remains no allegation of error of fact 
or law for appellate consideration.  

Accordingly, as the Board does not have jurisdiction to 
review either matter, the appeal for each must be dismissed.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

The notice requirements of VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence that may be 
relevant to the claim.  

The Board notes that a "fourth element" of the notice 
requirement requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim was 
recently removed from the language of 38 C.F.R. 
§ 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, the degree of disability, and the effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

However, insufficiency in the timing or content of the VCAA 
notice is harmless if the defect is not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).  

Prior to the decision on appeal, in a May 2007 letter, the 
Veteran was provided notice regarding what information and 
evidence is needed to substantiate the claim for service 
connection, what the evidence must show in order to support a 
claim for an increased evaluation, as well as what 
information and evidence must be submitted by the Veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any further medical evidence 
that pertained to the claims.  He was also advised of how 
disability ratings and effective dates are assigned.  

The claim for an initial evaluation in excess of 10 percent 
for the service connected lumbar spine is a downstream issue 
from the grant of service connection and was initiated via an 
April 2007 Notice of Disagreement.  

Hence, there is no duty to provide any additional notice in 
this case.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Nevertheless, the case was thereafter readjudicated in a May 
2009 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the RO); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or a supplemental statement of the 
case, is sufficient to cure a timing defect).  Hence, the 
Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

Although the Veteran has not identified or shown that any 
potential errors are prejudicial, the Board finds that any 
arguable lack of full preadjudication notice in this appeal 
has not, in any way, prejudiced the Veteran.  See Shinseki v. 
Sanders, 07-1209 slip op. at 11-12 (April 21, 2009).  Hence, 
the Board finds that the VCAA notice requirements have been 
satisfactorily met in this case.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, post service VA 
treatment records, and the Veteran's statements.  

Additionally, as the Board will discuss, the Veteran was 
provided with VA examinations in June 2006 and April 2009.  
The report of these examinations reflect that the examiners 
reviewed the Veteran's past medical history, recorded his 
current complaints, conducted an appropriate physical 
examination and rendered an appropriate diagnosis and opinion 
consistent with the remainder of the evidence of record.  

The Board therefore concludes that these examinations are 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered and 
met.  The Veteran has been specifically notified of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process 
and he responded to VA's requests for information.  Any error 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant. See Mayfield, supra.  

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits. See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  


Disability Ratings for the Lumbar Spine Degenerative Joint 
Disease

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities (Rating Schedule), which 
allows for ratings based on the average impairment of earning 
capacity resulting from a service-connected disability. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The service-connected lumbar spine disability manifested by 
osteoarthritis is currently rated under Diagnostic Code 5242.  
See June 2006 rating decision. This rating is based, in part, 
on limitation of motion.  

In cases, such as this, the Board must address, in 
conjunction with the otherwise applicable Code, any 
additional functional loss the Veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45 (2009).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  

A finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important 
factor of disability.  Joints that are actually painful, 
unstable, or malaligned, due to healed injury, should be 
entitled to at least the minimum compensable rating for the 
joint.  Special note should be taken of objective indications 
of pain on pressure or manipulation, muscle spasm, 
crepitation and active and passive range of motion of both 
the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59 (2009).  

The Diagnostic Code in this regard provides that 
intervertebral disc syndrome should be evaluated either on 
the total duration of incapacitating episodes over the past 
12 months, or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher rating.  

Here, as intervertebral disc syndrome, concerning either the 
lumbar or cervical portions of the spine, has not been 
diagnosed, this regulation is not for application in this 
case.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula), the service-connected 
lumbar disability is currently rated with or without symptoms 
such as pain (whether or not it radiates), stiffness or 
aching in the area of the spine affected by residuals of 
injury or disease.  

For the service-connected lumbar spine disability, a 10 
percent rating requires thoracolumbar spine forward flexion 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or vertebral body 
fracture with loss of 50 percent or more of the height.  

A 20 percent rating requires that thoracolumbar spine forward 
flexion be greater than 30 degrees but not greater than 60 
degrees, a combined range of motion of the thoracolumbar 
spine be not greater than 120 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis.  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is limited to 30 degrees or less, or for 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is warranted when unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is from 0 to 90 degrees, normal extension 
is from 0 to 30 degrees, normal left and right lateral 
flexion is from 0 to 30 degrees, and normal left and right 
lateral rotation is from 0 to 30 degrees.  38 C.F.R. § 4.71a, 
Plate V.  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.  

Here, the Veteran appealed from the initial 10 percent 
ratings assigned for the service-connected lumbar spine 
degenerative joint disease.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  


Analysis

For the period of this appeal, the Board finds the service-
connected lumbar spine degenerative joint disease to be 
productive of a disability picture that more nearly 
approximates that of forward flexion of the thoracolumbar 
spine limited to less than 60 degrees but not less than 30 
degrees.  

During the June 2006 VA examination, the examiner noted 
excess fatigability and pain with use of the thoracolumbar 
spine.  He also noted flexion was from 0 to 80, and that the 
Veteran lost 10 degrees of functional range of motion in 
flexion after repetitive exercises.  

During the March 2008 VA examination the Veteran reported 
stiffness, weakness and pain in his back.  The pain occurred 
daily and consisted of a moderate constant aching.  The 
Veteran reported having weekly moderate flare-ups that lasted 
hours.  He also reported not being able to walk more than a 
mile.  

The examiner noted flexion from 0 to 80, with pain at 80 
degrees.  He further noted that there was objective evidence 
of pain on active range of motion.  The diagnosis was that of 
degenerative joint disease of the lumbar spine with right 
sciatica.  

During the October 2009 hearing, the Veteran reported being 
unable to walk 100 feet without irritating his back and using 
a cane when he got, "down in the back."  See page 7.  

When factoring in the Veteran's complaints of functional loss 
due to pain and episodes of increased manifestations related 
to activity, the service-connected low back disability in 
this case is found to cause an overall level of functional 
impairment that more closely approaches one consistent with 
limitation of forward flexion of the thoracolumbar spine to 
less than 60 degrees.  

However, on this record, neither a functional loss to less 
than 30 degrees nor favorable ankylosis of the entire 
thoracolumbar spine due to the service-connected degenerative 
joint disease of the lumbar spine is demonstrated or even 
suggested.  

Consequently, the Board concludes that an initial rating of 
20 percent for the service-connected lumbar spine 
degenerative joint disease is warranted for the period of the 
appeal.  See Fenderson, supra.  



ORDER

The appeal as to the issue of an increased rating for the 
service-connected right femur fracture residuals is 
dismissed.  

The appeal as to the issue of service connection for a left 
knee condition is dismissed.  

An increased, initial rating of 20 percent, but no higher for 
the service-connected degenerative joint disease of the 
lumbar spine is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  




REMAND

After a careful review of the claims folder, the Board finds 
that the claim for separate compensation for right sciatica 
as secondary to the service-connected low back disability 
must be remanded for further development and review.  

Significantly, during an April 1970 VA examination, the 
Veteran reported having fractured his femur in an automobile 
accident and experiencing an occasional tingling sensation in 
the toes of the right foot.  

A June 2006 VA Radiology Diagnostic Report indicated minimal 
osteoarthritic changes and partial collapse of L1.  The 
radiologist's impression was that of minimal compression 
fracture of L1.  

A March 2008 VA Radiology Diagnostic Report indicated a 
partial collapse of the L1.  The examiner noted that the 
Veteran had a history of numbness and paresthesias.  

The Veteran reported that the pain radiated down his right 
leg and that he experienced tingling.  The March 2008 VA 
examination diagnosis was that of degenerative joint disease 
of the lumbar spine with right sciatica.  

During the October 2009 hearing, the Veteran testified to 
having a small, irritating tingle that travels all the way 
down his right leg to the base of his foot.  See page 13.  He 
further reported that his right leg gave out on him, causing 
multiple falls which resulted in a broken finger and injured 
elbow.  See page 14.  

Consequently, in order to ascertain the current extent of the 
reported sciatica, the Veteran should be scheduled for a VA 
examination.  

The Veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655 (2009).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
Veteran and death of an immediate family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2009).  

Accordingly, this remaining matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record. The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decision in Dingess/Hartman v. Nicholson, 
cited to above, as appropriate.  

The RO's letter should clearly explain to 
the Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.   
 
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The Veteran then should be afforded a 
VA examination to determine the current 
nature and extent of the reported right 
sciatica.  

The claims file must be made available to 
the examiner, and the examination report 
should include discussion of the 
Veteran's documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  

The VA examiner for rating purposes 
should fully describe the current extent 
of the disability attributable to right 
sciatica that is caused by the service-
connected low back disability.  If other 
neuropathy is found, the likely etiology 
of the changes should be identified for 
the purpose of distinguishing it from 
that due to the service-connected low 
back disability..  

4.  To help avoid future remand, RO must 
ensure that the required actions have 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, corrective 
action should be undertaken before the 
claims file is returned to the Board.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, this 
remaining issue should be readjudicated 
in light of all the evidence of record.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals





 Department of Veterans Affairs


